BUTLER, District Judge
(concurring in part and dissenting in part):
The offer of reward involved here contained a provision that the final determination as to the recipients would be left to a board of prominent citizens to be named by the offeror insurance company. This method of determining the recipients was a material term of the contract. No one could become a party to the contract without acceptance of this term, for the reason that an offeree cannot accept one provision of a contract and reject another. Hence, the parties could not confer jurisdiction on the court to make the distribution.
“[Wjith respect to an offer of reward providing that the offeror shall be the final judge of disputes arising over the reward, the power of the court, and the right of claimant, are limited to enforcing action by the offeror on the claims for reward.” 77 C.J.S. Rewards § 41.
This language indicates that the court can only compel the offerer to do what he has contracted to do, i. e., to effect a distribution to proper claimants. The disposition is not subject to review on the facts and no action lies after the claims have been considered and rejected. 77 C.J.S. Rewards § 41. It is otherwise, of course, where fraud in the distribution is alleged, but there is no such allegation here.
The fact that the funds were paid into court makes no difference, for once the board made its determination pursuant to the contract offer there was no standing among claimants to sue. Of course, when faced with multiple claims it was the right of the offeror to interplead. But it was also the duty of the court, in protecting the offeror against multiple *903claims, to conclude in the interpleader action that, as a matter of law, the determination of the board was final absent a showing of fraud or contravention of public policy.
This view of the district court’s function leaves it without power to do more than approve the board’s action, subject to the exception that it could set aside the award to Davis as contrary to public policy. Any citizen has standing to sue to prevent an act that contravenes public policy. Therefore, the contract provision setting forth the conclusiveness of the board’s determination could not and did not preclude an attack on this ground. Hence, when Kiefer sued to upset the board’s determination, she had no standing to sue as a claimant but she did have standing to sue as a citizen to prevent an award that was against public policy.1 Because of this limitation, only the award to Davis could be attacked. All other awards were final. Having vacated the award to Davis, it appears that the court was without jurisdiction to make its own-distribution of the monies improperly awarded, but the duty devolved on the offeror’s board to distribute the remaining monies pursuant to the contract offer.
For the foregoing reasons, I would affirm the district court’s decision that Davis is ineligible to share in the reward. I would reverse as to the distribution made by the district court, and remand with instructions to the district court to direct the interpleading insurer to reconvene its board to determine what person or persons shall be eligible to receive part or all of the remaining monies, without prejudice to the right of any person, other that Davis, to present or renew his claim. If the original board should fail or refuse to act, the district court has power to order the interpleading insurer to comply with its contractual obligation by appointing another “board of prominent citizens” to perform this function.

. I concur with the majority opinion that under the circumstances of this case public policy does not forbid participation by the thief’s wife.